Exhibit UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) MONTHLY OPERATING REPORT FOR THE PERIOD ENDING APRIL 5, 2008 TABLE OF CONTENTS Statement/Report Page Number Monthly Operating Summary Report/Debtor Questionnaire 2 Consolidated Statement of Operations 3 Consolidated Balance Sheet 4 Consolidated Statement of Cash Flows 5 Allocation of Disbursements among Legal Entities 6 Payments to taxing authorities 7 Accounts receivable and post-petition payable agings 8 Asset Sales 9 Page 1 of9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Monthly Operating Summary Report/Debtor Questionnaire For the fiscal month ended April 5, 2008 (in 000's) Monthly Consolidated Financial Data March 1, 2008 April 5, 2008 May 3, 2008 May 31, 2008 July 5, 2008 August 2, 2008 August 30, 2008 Sales 20,889 24,016 0 0 0 0 0 Consolidated expenses 9,932 10,646 0 0 0 0 0 Income (loss) before interest, restructuring, tax & reorg (1,127) (464) 0 0 0 0 0 Reorganization items 870 1,079 0 0 0 0 0 Net Income (loss) (2,284) (1,931) 0 0 0 0 0 REQUIRED INSURANCE MAINTAINED AS OF SIGNATURE DATE EXPIRATION DATE Are all accounts receivable being collected within terms? No Are all post-petition liabilities, including taxes, being paid within terms? Yes Have any pre-petition liabilities been paid? Yes PROPERTY/CASUALTY YES (X) NO () 5/4/2008 If so, describe: Pursuant to court order GENERAL LIABILITY YES (X) NO () 5/4/2008 Are all funds received being deposited into DIP bank accounts? Yes VEHICLE YES (X) NO () 5/4/2008 Are all funds being disbursed from DIP bank accounts? Yes WORKER'S COMPENSATION YES (X) NO () 5/4/2008 Were any assets disposed outside of the normal course? Yes EXECUTIVE PROTECTION (D&O) YES (X) NO () 5/4/2008 Were all proceeds from asset sales deposited in DIP bank accounts? Yes If so, describe: Pursuant to court order Are all U.S. Trustee Quarterly Fee Payments current? Yes What is the status of your Plan of Reorganization? No plan confirmed Are all post-petition tax returns being filed timely? Yes Note: The Debtors note that all federal and state income tax returns for the fiscal year ended February 3, 2007 have been filed except for one state which is being held per the advice of counsel, and returns for the fiscal year ended February 2, 2008 have been extended. Have all bank accounts been reconciled as of the period end? Yes Note: The Debtors note that the reconciliation of certain store-level accounts occurs historically at mid-month for the previous month. ATTORNEY NAME:Robert J. Dehney FIRM NAME:Morris, Nichols, Arsht and Tunnell ADDRESS:1201 North Market Street, P.O. Box 1347 I certify under penalty of perjury that the following Monthly Operating Report, CITY, STATE, ZIP: Wilmington, DE 1989901347 plus attachments, is true and correct to the best of my knowledge. TELEPHONE: (302) 658-9200 /s/Robert W. Driskell Robert W. Driskell Chief Financial Officer May 1, 2008 Page 2of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Consolidated Statement of Operations For the fiscal month ended April 5, 2008 (in 000's) March 1, 2008 April 5, 2008 May 3, 2008 May 31, 2008 July 5, 2008 August 2, 2008 August 30, 2008 Sales 20,889 24,016 0 0 0 0 0 Cost of goods sold 12,084 13,834 0 0 0 0 0 Gross profit 8,805 10,182 0 0 0 0 0 Selling, general and administrative expense (SG&A) 9,622 10,256 0 0 0 0 0 Depreciation and amortization 310 390 0 0 0 0 0 Operating income (loss) (1,127 ) (464 ) 0 0 0 0 0 Reorganization expenses 870 1,079 0 0 0 0 0 Interest expense, net 287 388 0 0 0 0 0 Earnings (loss) before income taxes (2,284 ) (1,931 ) 0 0 0 0 0 Income taxes 0 0 0 0 0 0 0 Net earnings (loss) (2,284 ) (1,931 ) 0 0 0 0 0 SG&A Breakdown: Wages and benefits 4,458 5,682 0 0 0 0 0 Advertising 694 557 0 0 0 0 0 Occupancy costs 3,086 3,157 0 0 0 0 0 Credit card fees 244 243 0 0 0 0 0 Other SG&A 1,140 617 0 0 0 0 0 Total selling, general and administrative expense 9,622 10,256 0 0 0 0 0 Note 1:Other than annually for tax purposes, detailed financial statements are not prepared for Hancock Fabrics, Inc. and its six direct or indirect subsidiaries.Separate, stand-alone accounting records are not maintained in the general ledger for each Debtor.Accordingly, the financial statements presented are on a consolidated basis. Page3 of9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Consolidated Balance Sheet As of April 5, 2008 (in 000's) February 2, March 1, April 5, May 3, May 31 July 5, August 2, August 30, 2008 2008 2008 2008 2008 2008 2008 2008 Assets Current assets: Cash and cash equivalents 2,280 2,358 2,430 0 0 0 0 0 Receivables, less allowance for doubtful accounts 4,453 4,220 4,110 0 0 0 0 0 Inventories 77,907 76,313 77,469 0 0 0 0 0 Income taxes refundable 8,118 8,118 8,118 0 0 0 0 0 Prepaid expenses 1,748 1,447 1,359 0 0 0 0 0 Total current assets 94,506 92,456 93,486 0 0 0 0 0 Property and equipment, at depreciated cost 43,683 43,376 43,101 0 0 0 0 0 Other assets 12,755 12,682 13,338 0 0 0 0 0 Total assets 150,944 148,514 149,925 0 0 0 0 0 Liabilities and Shareholders' Equity Liabilities not subject to compromise Accounts payable 19,393 17,740 16,636 0 0 0 0 0 Credit facility: DIP financing 23,608 27,888 33,116 0 0 0 0 0 Accrued liabilities 14,354 11,504 11,779 0 0 0 0 0 Deferred tax liabilities 2,242 2,242 2,242 0 0 0 0 0 Postretirement benefits other than pensions 315 379 442 0 0 0 0 0 Pension and SERP liabilities 270 314 360 0 0 0 0 0 Other liabilities 3,071 3,083 3,086 0 0 0 0 0 Liabilities subject to compromise Accounts payable 28,483 28,484 27,236 0 0 0 0 0 Accrued liabilities 7,323 7,431 7,432 0 0 0 0 0 Income taxes payable 1,500 1,500 1,500 0 0 0 0 0 Capital Lease Obligations 3,365 3,360 3,354 0 0 0 0 0 Postretirement benefits other than pensions 8,414 8,413 8,413 0 0 0 0 0 Pension and SERP liabilities 5,007 4,874 4,873 0 0 0 0 0 Other liabilities 6,543 6,523 6,471 0 0 0 0 0 Total liabilities 123,888 123,735 126,940 0 0 0 0 0 Total shareholders' equity 27,056 24,779 22,985 0 0 0 0 0 Total liabilities and shareholders' equity 150,944 148,514 149,925 0 0 0 0 0 Note 1:Other than annually for tax purposes, detailed financial statements are not prepared for Hancock Fabrics, Inc. and its six direct or indirect subsidiaries.Separate, stand-alone accounting records are not maintained in the general ledger for each Debtor.Accordingly, the financial statements presented are on a consolidated basis. Note 2: Financial data in the Company's balance sheet as of February 2, 2008 has been adjusted from previously reported MOR's to reflect the 2007 audited financial results, which can be referenced in the Company's 2007 Form 10-K filed with the Securities and Exchange Commission on April 17, 2008. Note 3:Hancock had $41.4 million and $46.0 million of availability under the DIP Credit Facility at April 5, 2008 and March 1, 2008, respectively. Page4 of9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Consolidated Statement of Cash Flows For the period April 5, 2008 (in 000's) March 1, 2008 April 5, 2008 May 3, 2008 May 31, 2008 July 5, 2008 August 2, 2008 August 30, 2008 Cash flows from operating activities: Net earnings (loss) (2,284 ) (1,931 ) 0 0 0 0 0 Adjustments to reconcile net earnings to cash flows used in operating activities Depreciation and amortization, including cost of goods sold 489 630 0 0 0 0 0 Amortization of deferred loan costs 48 60 0 0 0 0 0 LIFO charge (credit) 291 299 0 0 0 0 0 Reserve for store closings credits, including interest expense (1 ) (1 ) 0 0 0 0 0 Reserve for obsolete inventory (130 ) (64 ) 0 0 0 0 0 Reserve for sales returns and bad debts 0 0 0 0 0 0 0 Stepped rent accrual (26 ) (3 ) 0 0 0 0 0 Loss (gain) on disposition of property and equipment (7 ) 0 0 0 0 0 0 Stock compensation expense 68 225 0 0 0 0 0 Reorganization expense, net 870 1,079 (Increase) decrease in assets Receivables and prepaid expenses 534 198 0 0 0 0 0 Inventory at current cost 1,429 (1,407 ) 0 0 0 0 0 Income tax refundable 0 0 0 0 0 0 0 Other noncurrent assets 25 (716 ) 0 0 0 0 0 Increase (decrease) in liabilities Accounts payable (1,652 ) (2,352 ) 0 0 0 0 0 Accrued liabilities (3,324 ) (325 ) 0 0 0 0 0 Income taxes payable 0 0 0 0 0 0 0 Postretirement benefits other than pensions (54 ) (54 ) 0 0 0 0 0 Long-term pension and SERP liabilities (27 ) 107 0 0 0 0 0 Reserve for store closings 0 0 0 0 0 0 0 Other liabilities 19 (45 ) 0 0 0 0 0 Net cash used in operating activities before reorganization activities (3,732 ) (4,300 ) 0 0 0 0 0 Net cash used for reorganization activities (290 ) (478 ) 0 0 0 0 0 Net cash used in operating activities (4,022 ) (4,778 ) 0 0 0 0 0 Cash flows from investing activities: Additions to property and equipment (175 ) (359 ) 0 0 0 0 0 Proceeds from the disposition of property and equipment 5 20 0 0 0 0 0 Net cash used in investing activities (170 ) (339 ) 0 0 0 0 0 Cash flows from financing activities: Net borrowings on DIP credit facility 4,280 5,228 0 0 0 0 0 Payments for capital leases (4 ) (6 ) 0 0 0 0 0 Payments for loan costs 0 0 0 0 0 0 0 Purchase of treasury stock (6 ) (33 ) 0 0 0 0 0 Net cash provided by financing activities 4,270 5,189 0 0 0 0 0 Decrease in cash and cash equivalents 78 72 0 0 0 0 0 Cash and cash equivalents: Beginning of period 2,280 2,358 2,430 2,430 2,430 2,430 2,430 End of period 2,358 2,430 2,430 2,430 2,430 2,430 2,430 Note:Other than annually for tax purposes, detailed financial statements are not prepared for Hancock Fabrics, Inc. and its six direct or indirect subsidiaries.Separate, stand-alone accounting records are not maintained in the general ledger for each Debtor.Accordingly, the financial statements presented are on a consolidated basis. Page5 of9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Allocation of Disbursements among Legal Entities For the periods ending (in 000's) March 1, 2008 April 5, 2008 May 3, 2008 May 31, 2008 July 5, 2008 August 2, 2008 August 30, 2008 Hancock Fabrics, Inc. 8,140 8,899 0 0 0 0 0 Hancock Fabrics, LLC 357 392 0 0 0 0 0 Hancock Fabrics of Michigan, Inc. 0 0 0 0 0 0 0 HF Merchandising, Inc 13,188 15,008 0 0 0 0 0 Hancockfabrics.com, Inc. 306 335 0 0 0 0 0 HF Enterprises, Inc. 0 0 0 0 0 0 0 HF Resources, Inc. 0 0 0 0 0 0 0 Revenue allocation by entity March 1, 2008 April 5, 2008 May 3, 2008 May 31, 2008 July 5, 2008 August 2, 2008 August 30, 2008 Hancock Fabrics, Inc. 19,696 22,708 - Hancock Fabrics, LLC 863 997 - Hancock Fabrics of Michigan, Inc. - Hancockfabrics.com, Inc. 330 311 - 20,889 24,016 - Footnote: Provided for the purpose of calculating the US Trustee fees under 28 USC Section 1930 (a). Expenses were allocated to Hancock Fabrics, Inc., Hancock Fabrics, LLC, Hancock Fabrics MI, Inc., and Hancockfabrics.com, Inc. based on the revenue of the entities.The amounts for HF Merchandising, Inc., HF Enterprises, Inc. and HF Resources, Inc. were based on actual expenditures. Page6 of9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Payments to taxing authorities For the period ending April 5, 2008 (in 000's) Debtors in possession and trustees are required to pay post-petition tax liabilities incurred after the filing of their Chapter 11 petition on an as due basis. 1) Federal income taxes YES (X) NO () 2) FICA withholdings YES (X) NO () 3) Federal employee withholdings YES (X) NO () 4) Employer's FICA YES (X) NO () 5) Federal unemployment tax YES (X) NO () 6) State income and franchise taxes YES (X) NO () 7) State employee withholdings YES (X) NO () 8) State unemployment taxes YES (X) NO () 9) Property taxes YES (X) NO () 10) Sales tax YES (X) NO () 11) All other taxes YES (X) NO () If any of the above taxes have not been paid, state below the tax not paid, the amount past due and the date of the last payment ** DETAILS OF PAYMENTS TO SPECIFIC TAXING AUTHORITIES IS AVAILABLE UPON REASONABLE WRITTEN REQUEST TO THE DEBTOR'S COUNSEL AT MORRIS, NICHOLS, ARSHT AND TUNNELL, ATTN: DEREK ABBOT, 1201 NORTH MARKET STREET, WILMINGTON DE 19899 Page7 of9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Accounts Receivable & Payable Aging As of April 5, 2008 (in 000's) Accounts Receivable: March 1, 2008 April 5, 2008 May 3, 2008 May 31, 2008 July 5, 2008 August 2, 2008 August 30, 2008 Current 34 32 - 61 - 90 13 11 - 91 - 120 6 13 - Over 121 25 21 - Total aged accounts receivable 78 77 - Excess work comp. claims 458 455 - Accounts receivable vendors 1,183 1,166 - Accounts receivable employees 6 2 - Accounts receivable pension fund 588 590 - Customer accounts receivable* 82 82 - Credit card sales*** 1,825 1,738 - 4,220 4,110 - Accounts Payable ** March 1, 2008 April 5, 2008 May 3, 2008 May 31, 2008 July 5, 2008 August 2, 2008 August 30, 2008 0 - 30 9,701 8,240 - 31 - 60 1,461 1,850 - 61 - 90 79 16 - 91 - 120 29 15 - Total aged accounts payable 11,270 10,121 - Distribution center inventory in transit 2,605 3,265 - Drop ship inventory in transit* 1,816 1,631 - Misc. expense accruals* 2,049 1,619 - Total unpaid post-petition payables 17,740 16,636 - * Amounts shown are estimated based on historical data. ** The accounts payable agings is based on the invoice date.All vendors are generally being paid in accordance with negotiated payment terms. Page8 of9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Asset Sales As of April 5, 2008 (in 000's) March 1, 2008 April 5, 2008 May 3, 2008 May 31, 2008 July 5, 2008 August 2, 2008 August 30, 2008 Proceeds Fixtures 1.0 18.5 - Vehicles 4.0 1.5 - Land - 5.0 20.0 - Note: All proceeds from the sale of assets outside the ordinary course were deposited into Hancock owned bank accounts which were swept against the DIP Credit Facility. Page9 of9
